Raymond H. Gruwell v. Commissioner.Raymond H. Gruwell v. CommissionerDocket No. 3348.United States Tax Court1945 Tax Ct. Memo LEXIS 204; 4 T.C.M. (CCH) 488; T.C.M. (RIA) 45159; May 4, 1945*204  John B. Molenaar, Esq., 420 Church Ave., Chula Vista, Calif., for the petitioner. Byron M. Coon, Esq., for the respondent.  TURNER Memorandum Opinion TURNER, Judge: The respondent has determined a deficiency in income tax against the petitioner for 1941 in the amount of $24.03. The only question presented for determination is whether the petitioner is entitled to a deduction of $250 representing the estimated automobile costs of driving to and from his home and his place of employment. At the time the proceeding was called for hearing at Los Angeles, California, on February 19, 1945, there was no personal appearance by or for the petitioner. There was, however, a written request from petitioner's attorney of record asking that the proceeding be submitted on the pleadings. From the petition, it appears that the claim of the petitioner is that he expended $250 over a nine-month period in the taxable year as automobile costs in driving between his home and his place of employment, and that this amount should be allowed as a deduction in arriving at his net income for the purpose of computing his income tax for the year. The respondent in his answer has denied all*205  allegations of error and fact contained in the petition. The petitioner has offered no evidence to support the allegations denied by the respondent. His claims and contentions accordingly fall for lack of evidence. Decision will be entered for the respondent.